Citation Nr: 0516556	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, post-operative 
condition.

2.  Entitlement to an effective date earlier than May 27, 
1971, for the grant of service connection for 
radiculoneuritis involving a root of C-5 with subjective 
complaints of left arm pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from June 18, 1961, 
to December 14, 1961.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge (hereinafter referred to as a "Board 
hearing") in February 2005, but did not appear for that 
hearing.  However, an informal motion to reschedule the 
hearing was filed by the veteran's accredited represented and 
granted by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

As noted above, the veteran was scheduled for a Board hearing 
at the RO in February 2005.  However, in a January 24, 2005, 
memorandum to the RO, the veteran's accredited service 
representative indicated that the veteran requested that his 
Board hearing be rescheduled at a later date, and at the VARO 
in Seattle, Washington, where the veteran had recently moved.  
The veteran also requested that his claims file be 
transferred to the Seattle.

An April 2005 electronic message from a VARO representative 
in Seattle indicated that the veteran's service 
representative again requested that the veteran be scheduled 
for a Board hearing at that RO.




There is no indication in the record that the appellant has 
been scheduled for this requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a Board hearing at 
the RO.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2004).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
Board hearing with a Veterans Law Judge 
at the RO in Seattle, Washington, in 
accordance with his request.  Appropriate 
notification of the hearing should be 
given to the appellant and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



